 


110 HRES 1275 EH: Honoring the life of Timothy John Russert, Jr., public servant, political analyst, and author.
U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1275 
In the House of Representatives, U. S.,

June 17, 2008
 
RESOLUTION 
Honoring the life of Timothy John Russert, Jr., public servant, political analyst, and author. 
 
 
Whereas Tim Russert was born in Buffalo, New York, on May 7, 1950; 
Whereas Tim Russert graduated from Canisius High School in Buffalo, John Carroll University in University Heights, Ohio, and the Cleveland-Marshall College of Law in Cleveland, Ohio, and received 48 honorary doctorate degrees; 
Whereas Tim Russert served as special counsel to Senator Daniel Patrick Moynihan from 1977 to 1982 and counselor to Governor Mario Cuomo from 1983 to 1984; 
Whereas Tim Russert began his celebrated career in journalism with the National Broadcasting Company in 1984, reporting from South America, Australia, China, and Rome, where he arranged for the first live appearance on American television by Pope John Paul II; 
Whereas in 1991, Tim Russert was named moderator of Meet the Press, the longest-running program in the history of television; 
Whereas Tim Russert served masterfully as anchor and political analyst, and earned a reputation as a tenacious yet fair interviewer of his guests, who included the leading political candidates, holders of public office, and newsmakers of the day; 
Whereas Tim Russert moderated presidential debates with the same dogged yet respectful manner with which he conducted his interviews, and in so doing provided a valuable service to American voters; 
Whereas Tim Russert was a successful author, and his moving books Big Russ and Me and Wisdom of our Fathers became New York Times bestsellers; 
Whereas Tim Russert won an Emmy Award for his coverage of the funeral of President Ronald Reagan; he also won the Radio and Television Correspondents’ Joan S. Barone Award, the Annenberg Center’s Walter Cronkite Award, and the Edward R. Murrow Award for Overall Excellence in Television Journalism for his interviews of leading national political figures; 
Whereas Tim Russert sat in the front seat of world history, chronicling the domestic and international political events that have defined our time, deftly describing and analyzing these events for millions of Americans; 
Whereas Tim Russert was a man of devoted and humble faith who believed in the value of a Jesuit education and who called himself a respectful servant in the laity of the church; 
Whereas Tim Russert powerfully advocated on behalf of abused children and voiced the need to protect our Nation’s young people, serving on the board of directors of the Boys and Girls Clubs of Greater Washington and America’s Promise Alliance; 
Whereas Tim Russert was a prominent booster of Buffalo and a famous fan of his beloved Buffalo Bills; 
Whereas Tim Russert was always proud of his South Buffalo roots and was a source of civic pride in the western New York community; and 
Whereas Tim Russert’s love for his family was evident to all who knew him and to readers of his books: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and honors the contributions of Timothy John Russert, Jr., as an award-winning political analyst; and 
(2)expresses its deepest condolences upon the death of Timothy John Russert, Jr., to his wife, Maureen Orth, his son, Luke, and his surviving family members and friends. 
 
Lorraine C. Miller,Clerk.
